Citation Nr: 1810048	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to August 8, 2017, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to August 8, 2017, and in excess of 60 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for left shoulder bursitis prior to December 7, 2015 and in excess of 20 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing has been associated with the record.

In a November 2014 letter, VA notified the Veteran that his chosen representative, David L. Huffman, is no longer able to represent him before VA and provided him with other representation choices.  As the Veteran did not respond to the letter within the described response period, the Board assumes that the Veteran has chosen to proceed without a representative.

This case was previously remanded in January 2015 and July 2017 for additional development.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected back and left shoulder disabilities warrant higher disability ratings.  He was provided with VA examinations in August 2017, assessing these disabilities.  These examination reports show that the Veteran reported experiencing flare-ups of his back and left shoulder disabilities, and described his flare-ups in general terms.  However, the VA examiner conducting the examinations indicated that he was unable to determine the level of functional loss during a flare-up without mere speculation, because the Veteran was not being examined during a flare-up.

The Board finds that these examinations are not in compliance with the holding of Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In that case, the Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so."  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups.
 
The Board notes that the criteria for rating disabilities of the back include a note to rate neurological disabilities associated with a service-connected back disability.  VA examinations for the spine include evaluating related neurological disabilities.  As the examination regarding the Veteran's low back disability may impact the ratings for lower extremity radiculopathies, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).   In addition, as the claim for TDIU is intertwined with the claims remanded herein, a decision on that issue will be deferred.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with a new examination to
evaluate the current nature and severity of his service connected back and left shoulder disabilities.  The
Veteran's back and left shoulder should be tested for pain
on BOTH active and passive motion, in weight-bearing
AND nonweight-bearing and with the range of the
opposite undamaged joint, where appropriate. If any such
testing cannot or should not be conducted, the examiner
must provide an explanation as to why that is the case.

The examiner must state whether the examination is taking place during a period of flare-up of the Veteran's back or left shoulder disabilities.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his back and left shoulder disabilities and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


